ﬂatten ﬁvtateﬁ Qtuurt at appealﬁ

For the Seventh Circuit
Chicago, Illinois 60604

August7,2003

Before

Hon. KENNETH F. RIPPLE, Circuit Judge

UNITED STATES OF AMERICA,
Petitioner—Appellee,

Appeals from the United

States District Court for
the Northern District of
Nos. 02—3914 and 02—3915 v. Illinois, Eastern Division.
BDO SEIDMAN, regarding promoter No. 02 C 4822
examination of 800 Seidman,
Respondent—Appellee, Milton I. Shadur, Judge

James F. Holderman, Judge.
APPEALS OF:

JOHN DOE and JANE DOE, and

RICHARD ROE and MARY ROE,

Proposed Intervenors.

I—JHI—lHHHWHI—Jhn—lh—lh‘dhu—d

The slip opinion issued in the above-entitled cause on July 23, 2003, is

AMENDED to indicate that Judge James F. Holderman as well as Judge Milton
1. Shadur handled the matter in the district court.